            Case 5:19-cv-00834-DAE Document 35 Filed 07/31/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

 MALIBU MEDIA, LLC,                              )
                                                 )
        Plaintiff,                               )   Civil Action Case No.5:19-cv-00834-DAE
                                                 )
 v.                                              )
                                                 )
 JOHN DOE,                                       )
                                                 )
        Defendant.                               )
                                                 )

       PLAINTIFF’S MOTION FOR LEAVE TO FILE ANSWER OUT OF TIME

       Plaintiff, Malibu Media, LLC (“Malibu Media”), files this Motion for Leave to File Answer

Out of Time. A copy of Plaintiff’s Answer to Defendant’s Counterclaims is attached hereto as

Exhibit A.

       I.       INTRODUCTION

       Malibu Media sued Defendant for direct copyright infringement of its copyrighted films

(Dkt. 1).     Defendant filed an Answer denying Malbu Media’s claims along with three

counterclaims (Dkt. 14). Thereafter, Malibu Media filed a Motion to Strike Affirmative Defenses

and Motion to Dismiss Defendant’s Counterclaims (Dkt. 16 and 17). This Court denied both

Motions on April 9, 2020 (Dkt. 28). The denial of Plaintiff’s Motion to Dismiss started the clock

on the filing of an answer to same. Unfortunately, due to the sudden work from home directive

resulting from the explosion of COVID-19, and the resulting confusion and uncertainty associated

therewith, Plaintiff and Plaintiff’s counsel’s support staff and docketing paralegal inadvertently

did not calendar this deadline. Of course, Plaintiff evidenced a firm desire to defend against the

counterclaims as proven by its filing of its Motion to Dismiss Defendant’s Counterclaims.
          Case 5:19-cv-00834-DAE Document 35 Filed 07/31/20 Page 2 of 4




       Federal Rule of Civil Procedure 6(b) (1)(B) provides that a district court may extend a

deadline for good cause if the party seeking an extension failed to meet the original deadline

because of “excusable neglect.” Fed.R.Civ.P. 6(b)(1)(B). District courts have “broad discretion”

to grant or deny extensions. Salts v. Epps, 676 F.3d 468, 474 (5th Cir.2012). The Fifth Circuit has

noted a number of factors courts may consider in determining whether a party has demonstrated

“excusable neglect,” including “(1) the possibility of prejudice to other parties, (2) the length of

the applicant’s delay and its impact on the proceeding, (3) the reason for the delay and whether it

was within control of the movant, and (4) whether the movant has acted in good faith.” Id. (quoting

Wright & Miller, Federal Practice and Procedure § 1165); See Van Steenburg v. Hageman, No.

SA:14-CV-976-DAE, 2015 WL 1509940, at *6 (W.D. Tex. Mar. 31, 2015).

       Here, Plaintiff’s Motion to Dismiss Defendant’s Counterclaims was denied on April 9,

2020 (Dkt. 17). As such, Plaintiff’s Answer to the counterclaims would have been due April 23,

2020 pursuant to Federal Rule of Civil Procedure 12(a)(4). Fed.R.Civ.P. 12(a)(4). Thus, only

three months have passed since this deadline, during which time both parties have actively

participated in litigating this case. Given that discovery remains open and ongoing, and the

relatively short period of time that has elapsed, minimal, if any, prejudice will befall Defendant if

Plaintiff is permitted to answer the counterclaims. Thus, the first two factors should be resolved in

favor of Plaintiff. With respect to the third and fourth factors, the disjointed workforce, coupled

with the additional stresses and confusion caused by COVID-19, are justifiable reasons for the

delay. At all times, Plaintiff maintained an intent to defend the counterclaims and as such, its delay

in filing an answer to same was not done intentionally. Thus, the third and fourth factors should

also be resolved in favor of Plaintiff.




                                                  2
          Case 5:19-cv-00834-DAE Document 35 Filed 07/31/20 Page 3 of 4




        While the effect of failing to answer the allegations of a counterclaim are that the

allegations are deemed admitted under Fed. R. Civ. P. 8(b)(6), “the purpose of this rule is ‘to avoid

unfair surprise by the party who failed to file a responsive pleading.’” Campbell Harrison &

Dagley, L.L.P. v. PBL Multi-Strategy Fund, L.P., 744 F. App’x 192, 203 (5th Cir. 2018) quoting

Trotter v. Jack Anderson Enterprises, Inc., 818 F.2d 431, 436 (5th Cir. 1987). The Fifth Circuit

repeatedly has made clear that it prefers to resolve matters on the merits and that the “rules of

procedure are tools to facilitate the smooth and expeditious litigation of cases; they are not intended

as weapons to be used by one party to undermine and destroy an opponent.” Bitterroot Holdings,

LLC v. Bank of N.Y. Mellon, No. SA-14- CA-0804-FB, 2015 U.S. Dist. LEXIS 194068, at *12

(W.D. Tex. Nov. 16, 2015). In this vein, the Fifth Circuit has held that motions, such as a motion

to dismiss, “while not a pleading responsive to a complaint, g[ive] ... plain notice that the

[allegation] was a matter to be litigated....[and] failure to file an answer, therefore, ha[s] no effect

on the rights of [the party].” Campbell, 744 F. App’x at 203. With this in mind, and acknowledging

that Defendant has recently filed a Motion for Summary Judgement on the basis that Plaintiff’s

failure to answer the counterclaims constitutes an admission, will result in allowing Defendant to

use the rules of procedure to undermine the actual litigation of the issues at hand, which Plaintiff

has every intent of defending.

        II.     CONCLUSION

        For the good cause shown above, so that justice may be done and not for purposes of delay

alone, Malibu Media respectfully requests that the Court grant it leave to file its Answer to

Defendant’s counterclaims in this lawsuit, as attached hereto as Exhibit A.

        Dated: July 31, 2020                            Respectfully submitted,

                                                        By: /s/ Paul S. Beik
                                                        PAUL S. BEIK

                                                   3
         Case 5:19-cv-00834-DAE Document 35 Filed 07/31/20 Page 4 of 4




                                                    Texas Bar No. 24054444
                                                    S.D. Tex. ID No. 642213
                                                    BEIK LAW FIRM, PLLC
                                                    8100 Washington Ave., Suite 1000
                                                    Houston, TX 77007
                                                    T: 713-869-6975
                                                    F: 713-868-2262
                                                    E-mail: paul@beiklaw.com
                                                    ATTORNEY FOR PLAINTIFF


                             CERTIFICATE OF CONFERENCE

       I conferred with Defendant’s counsel, JT Morris, by phone on July 30, 2020 regarding

Plaintiff’s Motion for Leave to File Answer and the relief requested therein.         Mr. Morris

communicated that Defendant is opposed to the motion.


                                 CERTIFICATE OF SERVICE
       I hereby certify that, on July 31, 2020, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.

                                                    By: /s/ Paul S. Beik
                                                    PAUL S. BEIK




                                                4
